Citation Nr: 1233808	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  04-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, among other things, denied service connection for seborrheic dermatitis.  Although the RO denied other claims, they have subsequently been resolved and the issue listed on the title page is the only one remaining before the Board on this appeal.

In August 2006, the Veteran testified during a Board hearing at the RO; a transcript of that hearing is of record.

In November 2006, the Board denied the claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2008 order, the Court granted a Joint Motion to vacate the Board's 2006 decision and remand the claim to the Board.  Specifically, the parties to the Joint Motion noted that there were outstanding VA and private treatment records that had to be obtained before a final adjudication could occur.  

In June 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) to secure the identified records.  For the reasons stated below the RO/AMC complied with the Board's remand instructions.

In December 2010, the Board remanded the claim for a VA examination as to the nature and etiology of the Veteran's skin disorder.  The Veteran was afforded a February 2011 VA examination, and a July 2011 addendum was submitted in connection with this examination.  In November 2011, the Board found the examination inadequate and remanded the claim for a new examination.  For the reasons stated below, the new, December 2011 VA examination was adequate and complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed both the physical and Virtual VA claims files.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The Veteran does not have a disease that is presumed to be service connected in veterans exposed to Agent Orange.

3.  A chronic skin disorder did not manifest in service or for many years thereafter, and current skin disability is not related to in-service skin symptoms, Agent Orange exposure, or anything else in service.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist claimants in the development of their claims.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In October 2002, July 2008, and November 2011 letters, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for a skin disorder.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the July 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the July 2008 and November 2011 letters.

Contrary to VCAA requirements, most of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a July 2012 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In its June 2008 remand, the Board, pursuant to the Joint Motion, instructed the RO/AMC to contact the Veteran for the relevant identifying information relating to private and VA treatment records, including the correct spelling and address of the "Dr. Philistines" to whom he had referred during the Board hearing.  The Veteran did not provide the requested identifying information, and the Board obtained all outstanding VA treatment records including those from the Miami VA Medical Center (VAMC), the VA Oakland Park clinic, and the Broward County VA clinic.  The RO/AMC thus complied with its duty to assist and substantially complied with the Board's remand instructions.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall.) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

Finally in this regard, during the August 2006 Board hearing, the Veterans Law Judge explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for a skin disorder is thus ready to be considered on the merits.

Analysis

As an initial matter, the Veteran does not claim, and the evidence does not reflect, that any skin disorder resulted from combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things, (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  The Veteran does not contend, and the evidence does not reflect, that he has been diagnosed as having any of the diseases presumed service connected in veterans exposed to Agent Orange.  He is therefore not entitled to service connection on a presumptive basis due to his exposure to Agent Orange.

Significantly, however, notwithstanding the foregoing presumption provisions, VA statutes, regulations, and case law reflect that the laws and regulations creating presumptive service connection are liberalizing; in other words, the fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Veteran contends that he has a current skin disorder that is related to service.  Multiple skin disorders have been diagnosed.  June 2002 VA treatment notes indicate that there was a rash on the Veteran's inner knee and right thigh as well as scaling on his hands where he used cement.  The October 2002 VA Agent Orange examination indicated that the Veteran complained of skin lesions, examination showed scars on the right knee, minimal scales between the eyebrows, and the diagnosis was probable seborrheic dermatitis.  August 2005 VA treatment notes indicated scaling on the hands.  The Veteran was also diagnosed as having seborrheic dermatitis of the face and scalp and onychomycosis of the right hand and fingernails on the February and December 2011 VA examinations.  He has thus met the current disability requirement.

There is also evidence of in-service skin symptoms.  A May 1967 STR indicated that the Veteran was given medication for a rash in the groin area.   Subsequent STRs reflect that the Veteran was again seen for a rash in July 1967 and gonorrhea was suspected and treated.

The dispositive issue in this case is therefore whether the Veteran's current skin disorder is related to these in-service symptoms or anything else in service, including his presumed Agent Orange exposure, on a continuity of symptomatology basis or otherwise.  For the following reasons, the Board finds that the weight of the evidence is against such a relationship.

During the Board hearing, the Veteran stated that he could not remember when he first had trouble with his skin, did not remember if he sought treatment for skin problems during service, and could not indicate how long he had been suffering from it.  Hearing transcript, at 5.  His written statements were also somewhat vague as to whether he had continuity of skin symptomatology from service.  As noted by the Veteran's representative in his August 2012 informal hearing presentation (IHP), the Board indicated in its December 2010 remand that the Veteran, in his written statements and hearing testimony, had alleged chronic skin rashes since separation.  Giving the Veteran the benefit of the doubt on this point, the Board will consider that he has offered lay testimony of continuity of skin symptomatology.  38 C.F.R. § 3.102 (indicating that the benefit of the doubt doctrine applies to any question that the Board must resolve in deciding an appeal).  Although the Veteran is competent to testify that he observed rashes on his skin, this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The weight of the evidence reflects that even though the Veteran had skin symptoms in service, there was neither post-service continuity of the same symptomatology nor a nexus between a current disability and the post-service symptomatology.  On the November 1967 separation examination, examination of the skin was normal, and the Veteran indicated on the contemporaneous report of medical history that he did not have and had never had skin disease.  The Board finds these more contemporaneous statements to health care providers to be more credible and probative than those made many years later during the course of an appeal for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  To the extent that the Veteran's statements indicate continuity of skin symptomatology, they are therefore not credible.  The Board notes that the Veteran's statement at separation that he did not have and had never had skin disease is consistent with the STRs showing treatment for rashes, as these were not determined to have been due to skin disease.

In addition, there are two medical opinions as to whether there is a nexus between a current skin disorder and service.  The February 2011 VA examiner noted that the Veteran had not been diagnosed as having a dermatologic condition that was "an Agent Orange presumptive."  The Board found that this opinion was inadequate because it did not answer the question of whether there was a nexus between current skin disorder and service and did not discuss the Veteran's reported history of skin rashes since service.  In its November 2011 remand, the Board instructed that the Veteran be examined by a clinician other than the one who performed the February 2011 VA examination and that the examiner offer an opinion as to whether any current skin disorder had its origin in service, specifically addressing whether the Veteran's skin disorder was caused by presumed exposure to Agent Orange in service.

The Board notes that there was a July 2011 addendum prepared by a different clinician who, after reviewing the medical records, concluded that current skin disorder was not caused by or a result of service because the onset of conditions occurred many years after service and have no association to exposures during military service.  The Board notes that this opinion would also be inadequate because it did not address the Veteran's statements and did not indicate why the clinician concluded that the onset of the conditions occurred many years after service.

The same clinician who prepared the July 2011 addendum also conducted a December 2011 VA skin examination.  Significantly, the examiner noted that the Veteran stated during the examination that his seborrheic dermatitis began 10 years previously and that the onychomycosis began one year previously.  After reviewing the claims file and examining the Veteran, the examiner found that it was "less likely than not" that seborrheic dermatitis or onychomycosis occurred many years after service and had no nexus to exposures during military service.

The Veteran's representative argued in his August 2012 IHP that the examiner failed to take into account the "positive evidence" of the Veteran's statements indicating continuity of symptomatology and did not provide "any etiology regarding the current skin conditions."  The Board disagrees.

As to the first argument, the examiner noted that the Veteran had stated on the examination that his dermatitis and onychomycosis had a recent onset.  The examiner was entitled to rely on statements made to her during the examination and the Board finds that these statements are more credible and of greater probative weight than statements indicating continuity of symptomatology in connection with the appeal because statements made to health care providers for the purposes of treatment are more reliable than those made during the course of an appeal for compensation benefits.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  As to the second point, the examiner did provide an "etiology," by which the Board presumes the representative means a rationale for her conclusion as to etiology, by indicating that the recent onset of the current skin disorder and the fact that they are not of the type that are generally considered to be related to herbicide exposure led her to conclude there was no relationship between a current skin disorder and service.

As the December 2011 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record including the credible and probative statements made to her during the course of the examination, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The examination was therefore adequate and complied with the Board's remand instructions.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  Stegall, 11 Vet. App. at 271.  The RO/AMC also complied with the Board's remand instructions by having the December 2011 VA examination conducted by a different clinician than the one who performed the February 2011 VA examination (even though the December 2011 VA examiner had also prepared the July 2011 addendum, the latter of which was not referenced in the Board's remand instructions).

Moreover, to the extent that the Veteran is competent to opine that a current skin disorder is related to Agent Orange exposure or skin symptoms in service, the Board finds that the specific, reasoned opinion of a trained health care provider is of greater probative weight than the more general assertions of the Veteran.  The weight of the evidence is therefore against a nexus between a current skin disorder and service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement service connection for a skin disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a skin disorder is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


